FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of the 3rd
day of December 2018 (the “Effective Date”) by and between 1090 BROADWAY AVENUE
DISTRIBUTION INVESTORS LLC, a Delaware limited liability company (“Landlord”)
and HAVERTY FURNITURE COMPANIES, INC., a Maryland corporation (“Tenant”).


WITNESSED THAT:


WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement, dated
as of July 26, 2001, as amended by First Amendment to Lease, dated November,
2001, as amended by Second Amendment to Lease, dated July 29, 2002, as amended
by Third Amendment to Lease, dated July 29, 2005, and as amended by Fourth
Amendment to Lease, dated December 22, 2006 (the Lease, as so amended, is herein
referred to as the "Lease"), pursuant to which Tenant leases certain improved
real property in Braselton, Jackson County, Georgia, containing 807,990 square
feet and more particularly described in the Lease (the "Premises").


WHEREAS, Landlord and Tenant now desire to amend the Lease to extend the term,
adjust the base rent and for other matters set forth herein.


NOW, THEREFORE, for and in consideration of the premises and the sum of Ten and
No/100
.Dollars ($10.00) and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties do hereby
covenant and agree as follows:


1. Defined Terms. Terms used herein with an initial capital letter or initial
capital letters and not otherwise defined herein, shall have the meanings given
such terms in the Lease.


2. Term. The Expiration Date of the primary term of the Lease is hereby extended
from April 30, 2021 until April 30, 2031.


3. Base Rent. Prior to January 1, 2019, Base Rent due under the Lease shall be
as set forth in the Lease. Commencing on January 1, 2019, any and all provisions
in the Lease with regard to amounts of Base Rent due under the Lease during the
initial term and prior to the Expiration Date shall be replaced with the
following:


Rent Period
Rent Per Square Foot
Monthly Base Rent
January 1, 2019 – January 31, 2019
$0.00
$0.00
February 1, 2019 – December 31, 2019
$3.40
$228,930.50
January 1, 2020 – January 31, 2020
$0.00
$0.00
February 1, 2020 – December 31, 2020
$3.47
$233,643.78
January 1, 2021 – April 30, 2021
$3.54
$238, 357.05
May 1, 2021 – April 30, 2022
$3.20
$215,464.00
May 1, 2022 – April 30, 2023
$3.26
$219,503.95
May 1, 2023 – April 30, 2024
$3.33
$224,217.23
May 1, 2024 – April 30, 2025
$3.40
$228,930.50
May 1, 2025 – April 30, 2026
$3.46
$232,970.45
May 1, 2026 – April 30, 2027
$3.53
$237,683.73
May 1, 2027 – April 30, 2028
$3.60
$242,397.00
May 1, 2028 – April 30, 2029
$3.68
$247,783.60
May 1, 2029 – April 30, 2030
$3.75
$252,496.88
May 1, 2030 – April 30, 2031
$3.82
$257,210.15




--------------------------------------------------------------------------------

4. Extension Options. Section 2.04 of the Lease is hereby deleted in its
entirety and replaced with the following:


"2.04 Option to Extend.


(a) Exercise of Extension Option. Provided Tenant is not in default (beyond
applicable notice and grace periods) pursuant to any of the terms and conditions
of this Lease, at the date of both the Extension Notice and the effective date
of the Extension Option, Tenant shall have the option (the "Extension Option")
to renew this Lease for an additional five (5) year period (the "Extended Term")
commencing on the date following the Expiration Date upon the terms and
conditions  contained  in this Section 2.04. To exercise the Extension Option,
Tenant shall give Landlord notice (the "Extension Notice") of intent to exercise
said Extension Option not less than nine (9) months prior to the end of the
current Term of the Lease. The notice shall be given as provided in Article XXII
hereof. In the event Tenant exercises the Extension Option, this Lease will
terminate in its entirety at the end of the Extended Term and Tenant will have
no further option to renew or extend the Term of this Lease.


(b) Procedures for Determining Prevailing Market Rate.


(i)
If Tenant timely exercises the Extension Option, not later than six (6) months
prior to the commencement of the Extended Term, Landlord shall deliver to Tenant
a good faith written proposal of  the Prevailing Market Rate (as defined below)
for the Premises for the Extended Term. Within thirty (30) days after receipt of
Landlord's proposal, Tenant shall notify Landlord in writing that (i) Tenant
accepts Landlord's proposal or (ii) Tenant rejects Landlord's proposal. If
Tenant does not give Landlord a timely notice in response to Landlord's
proposal, Landlord's proposal of Prevailing Market Rate for the Extended Term
shall be deemed accepted by Tenant.



(ii)
If Tenant timely rejects Landlord's proposal, Landlord and Tenant shall first
negotiate in good faith in an attempt to agree upon the Prevailing Market Rate
for the Extended Term. If Landlord and Tenant are able to agree within thirty
(30) days following the earlier of (i) Landlord's receipt of Tenant' s notice
rejecting Landlord's proposal or (ii) the expiration of the thirty (30) day
period referred to in subparagraph (b)(i) above (the "Negotiation Period"), such
agreement shall constitute a determination of Prevailing Market Rate for
purposes of this Section. If Landlord and Tenant are unable to agree upon the
Prevailing Market Rate during the Negotiation Period, then within thirty (30)
days after expiration of the Negotiation Period, the parties shall meet and
concurrently deliver to each other their respective written estimates of the
Prevailing Market Rate for the Extended Term, supported by the reasons therefore
(respectively, "Landlord's Determination" and "Tenant's Determination"). If
either party fails to deliver its Determination in a timely manner, then the
Prevailing Market Rate shall be the amount specified by the other party. If the
higher of such Determinations is not more than one hundred five percent (105%)
of the lower of such Determinations, then the Prevailing Market Rate shall be
the average of the two Determinations. If the Prevailing Market Rate is not
resolved by exchange of the Determinations, the Prevailing Market Rate shall be
determined as follows, each party being bound to its Determination and such
Determination constituting the only two choices available to the Appraisal Panel
(as hereinafter defined).





--------------------------------------------------------------------------------

(iii)
Within thirty (30) days after the parties exchange Landlord's and Tenant's
Determinations, the parties shall each appoint a neutral and impartial appraiser
who shall be certified as an MAI or ASA appraiser and shall have at least ten
(10) years' experience, immediately prior to his or her appointment, as a real
estate appraiser of warehouse/industrial properties in the City and County where
the Project is located. For purposes hereof, an "MAI" appraiser means an
individual who holds an MAI designation  conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or, if there is no successor organization, the organization and
designation most similar), and an "ASA" appraiser means an individual who holds
the Senior Member designation conferred by, and  is an independent member of,
the American Society of Appraisers (or its successor organization, or, if there 
is no successor organization, the organization and designation most similar). If
either Landlord or Tenant fails to appoint an appraiser within said thirty (30)
day period, the Prevailing Market Rate for the Extended Term shall be the
Determination of the other party who timely appointed an appraiser.



Landlord's and Tenant's appraisers shall work together in good faith to appoint
a neutral or impartial third party appraiser within ten (I 0) days, and notify
both Landlord and Tenant of such selection. Within five (5) days following
notification of the identity of the third appraiser, Landlord and Tenant shall
submit copies of Landlord's Determination and Tenant's Determination to the
third appraiser. The three appraisers are referred to herein as the "Appraisal
Panel." The Appraisal Panel, if it so elects, may conduct a hearing, at which
Landlord and Tenant may each make supplemental oral and/or written
presentations, with an opportunity for rebuttal by the other party and for
questioning by the members of the Appraisal Panel. The Appraisal Panel shall
then work together in good faith to decide which of the two Determinations more
closely reflects the Prevailing Market Rate of the Premises for the Extended
Tenn. Within forty-five (45) days following the appointment of the third
appraiser, the Appraisal Panel, by majority vote, shall select either Landlord's
Determination or Tenant's Determination as the Prevailing Market Rate of the
Premises for the Extended Term, and shall have no right to propose a middle
ground or to modify either of the two proposals or the provisions of this Lease.
The Determination selected by the Appraisal Panel shall be binding upon Landlord
and Tenant. The decision of the Appraisal Panel shall be final and binding upon
the parties and may be enforced in accordance with the provisions of Georgia
law. In the event of the failure, refusal or inability of any member of the
Appraisal Panel to act, a successor shall be appointed in the manner that
applied to the selection of the member being replaced.


(iv)
Each party shall pay the fees and expenses of the appraiser appointed by such
party, and one-half of the fees and expenses of the third appraiser and the
expenses incident to the proceedings of the Appraisal Panel (excluding
attorneys' fees and similar expenses of the parties which shall be borne
separately by each of the parties).



(c) Prevailing Market Rate. As used in this Lease, the phrase "Prevailing 
Market  Rate" means  the amount that a landlord under no compulsion to lease the
Premises, and a tenant under no compulsion to lease the Premises, would agree
upon at arm's length as Base Rent for the Premises for the Extended Term, as of
the commencement of the Extended Term. The Prevailing Market Rate shall be based
upon non- sublease, non-encumbered, non-equity lease transactions recently
entered into for space in the Building and in comparable buildings ("Comparison
Leases") and may include periodic increases. Rental rates payable under
Comparison Leases shall be adjusted to account for variations between this Lease
and the Comparison Leases with respect to: (i) the length of the Extended Term
compared to the lease term of the Comparison Leases; (ii) rental structure,
including additional rent, and taking into consideration any "base year" or
"expense stops"; (iii) the size of the Premises compared to the size of the
premises under the Comparison Leases; (iv) utility, location, number of docks
and efficiencies of the Premises compared to the premises under the Comparison
Leases; (v) the age and quality of construction of the Building; (vi) the value
of existing leasehold improvements to Tenant; and (vii) the financial condition
and credit history of Tenant compared to the tenants under the Comparison
Leases. In determining the Prevailing Market Rate, no consideration shall be
given to (i) any rental abatement period granted to tenants in Comparison Leases
in connection with the design and construction of tenant improvements, (ii)
whether Landlord or the landlords under Comparison Leases are paying real estate
brokerage commissions in connection with Tenant's exercise of the Extension
Option or in connection with the Comparison Leases, and (iii) moving allowances
paid.



--------------------------------------------------------------------------------

(d) This Extension Option under this Section 2.04 is personal to the original
Tenant under the Lease."


5. HVAC and Heat Pump Repair and Replacement. Schedule I attached hereto and
incorporated herein itemizes the HVAC units (the "HVAC Units"), lieberts (the
"Lieberts") and heat pumps (the "Heat Pumps" and together with the HVAC Units
and the Lieberts, the "Equipment") located in the Premises, together with model
numbers for each item of Equipment, to be replaced by Landlord pursuant to this
Section 5 (the "Replacement List"). On or before June 30, 2019, Landlord shall,
at its sole cost and expense, replace each item of Equipment scheduled for
replacement, as indicated on the Replacement List. For each item of Equipment
that is not so replaced by Landlord or is not recommended to be replaced
pursuant to the Cajun Air Inspection Report dated July 2018 (the "Repaired
Equipment"), Landlord shall implement a monitoring and replacement  program as
follows.  Every two (2) Lease Years of the first six (6) Lease Years from and
after the Effective Date of this Amendment, Landlord shall obtain an annual
assessment of each item of Repaired Equipment from three (3) HVAC contractors
selected by Landlord (the "Contractor Reports") and will review the results of
such Contractor  Reports with Tenant. If the Contractor Reports indicate that
the average cost to repair any item of Repaired Equipment is more than or equal
to fifteen percent (15%) of the average cost to replace such Repaired Equipment
(the "Replacement Criteria"), Landlord shall replace such Repaired Equipment in
accordance with this Section 5. If the Contractor Reports indicate that the cost
to repair such Repaired Equipment does not exceed the Replacement Criteria,
Landlord shall be permitted to repair such Repaired Equipment as prescribed in
the Contractors Reports. Once the cost of the cumulative repair work for any
item of Repaired Equipment exceeds the Replacement Criteria, Landlord will
replace such item of Equipment. Any Repaired Equipment that has not yet been
replaced by Landlord pursuant to this Section 5 will be replaced by Landlord in
the sixth (6"') Lease Year from and after the Effective Date of this Amendment.
Any  repairs or replacements of the Repaired Equipment pursuant to this Section
5 shall be completed by Landlord on or before April 15 of the year in which such
Repaired Equipment is assessed, subject to delays as a result of force majeure
or delays caused by Tenant. Any Equipment replaced pursuant to this Amendment
shall be replaced and installed pursuant to the specifications of the original
manufacturer's current model for such item of Equipment.


In the event any item of Repaired Equipment fails during the first six (6) Lease
Years from and after the Effective Date (regardless of whether it is scheduled
for repair or replacement pursuant to this Section 5), and the estimated cost to
repair such item of Equipment exceeds $1,000.00, Landlord shall, at its sole
cost and expense, promptly repair or replace such failed Repaired Equipment
within thirty (30) days following written notice from Tenant of such failure.
Any and all repairs and replacements shall be conducted in accordance with
industry standards for workmanship, materials, procedures and processes, in a
good and workmanlike manner, and in compliance with all applicable, rules,
regulations codes and laws. In no event shall the replacement costs incurred by
Landlord pursuant to this Section 5 be passed through to Tenant. Prior to
Landlord conducting any of the repair or replacements required pursuant to this
Section 5, Landlord shall give Tenant notice as required pursuant to Section 7
hereof and submit to Tenant for approval the material specifications for such
replacement; provided, however, Landlord shall only be required to give Tenant
five (5) days' notice of annual assessments of the Repaired Equipment.  Tenant
shall  continue  to  maintain  the  HYAC  systems  in  accordance  with 
Section  9.01(f)  of the  Lease and, notwithstanding anything to the contrary in
Section 9.0 l(f) of the Lease, Landlord shall be required to make any repairs,
alterations and replacements to the Equipment (to the extent over $1,000 per
single occurrence) during the Tenn. In the event of a conflict between Section
9.01(f) of the Lease and this Section 5, this Section 5 shall control.



--------------------------------------------------------------------------------

5. Additional Landlord Repairs. Landlord, at Landlord ' s sole cost and expense,
which cost and expense shall in no event be passed through to Tenant, perform
the following repairs and improvements to the Premises to Tenant's satisfaction:


(a) On or before June 30, 2019, (i) seal coat select portions of existing
asphalt, (ii) stripe and restripe existing concrete and (iii) repair damaged
sections of the existing asphalt or concrete, all as indicated on Schedule 2
attached hereto and incorporated herein. Materials and workmanship shall conform
to applicable state and local codes and ordinances. Landlord shall match quality
and finish of original asphalt paving.


(b) On or before June 30, 2019, re-paint the existing exterior surfaces of the
warehouse and office building of the Premises, including existing painted
ferrous and galvanized metals, and concrete and EIFS walls. Colors shall match
existing, original colors for each material. Acceptable paint manufacturers
include Benjamin Moore and Sherwin Williams, and materials shall comply with
applicable city, county, state and federal requirements and ordinances regarding
maximum VOC content. Materials and workmanship shall conform to applicable state
and local codes and ordinances, including, without limitation, applicable
building codes for flame/fuel/smoke rating requirements for finishes.


(c) On or before June 30, 2019, replace the existing roof of the Premises and
all accessory components of such roof, including, without limitation, membranes,
crickets, gutters, flashing and scuppers in accordance with the requirements of
the existing roof and the accessory components of the existing roof currently in
place at the Premises. Materials, workmanship, insulation and fastening systems
shall conform to applicable state and local codes and ordinances.


6. Notice of Commencement of Work. Prior to conducting any of the work required
pursuant to Section 5 or Section 6 hereof, Landlord shall give Tenant twenty
(20) days prior written notice and Tenant and Landlord shall work together to
reach mutual agreement regarding incremental phasing of any of such work so as
to minimize or avoid any interference with Tenant's regular business operations
at the Premises.


7. Compliance with Laws. Without limitation on anything contained in this
Amendment or the Lease, all work undertaken by Landlord pursuant to the Lease,
as amended by this Amendment, shall be in compliance with all applicable
federal, state, county, municipal or local government laws, ordinances,
regulation s, rules and orders, including, without limitation, Environmental
Laws and the Americans With Disabilities Act and the Occupational Safety and
Health Act of 1970, as amended.



--------------------------------------------------------------------------------



8. Notices. Section 22.0l(a) of the Lease is hereby amended by replacing the
notice address for Tenant as follows:


Haverty Furniture Companies, Inc.
Attention:  Real Estate Director
780 Johnson Ferry Road, Suite 800
Atlanta, GA. 30342 With a copy to:
Haverty Furniture Companies, Inc.
Attention: Janet E. Taylor
780 Johnson Ferry Road, Suite 800
Atlanta, GA. 30342


9. Conflict; No Further Modification. In the event of any conflict between the
Lease  and this Amendment, the terms and provisions of this Amendment shall
prevail. Except as set forth in this Amendment, all of the terms and provisions
of the Lease shall continue and remain unmodified and in full force and effect
and Landlord and Tenant each hereby ratifies and confirms its obligations
thereunder.


10. Brokerage. Landlord and Tenant each represents and warrants to the other
that it has had no dealings with any real estate broker or agent in connection
with this Amendment other than Colliers International, as tenant's broker, and
Seefried Properties, Inc., as Landlord's broker (collectively, the "Brokers").
Landlord shall pay all commissions due to the Brokers pursuant to a separate
agreement with the Brokers. Landlord and Tenant each hereby covenants to pay,
hold harmless and indemnify the other party from and against any and all cost,
expense or liability for any compensation, commissions and charges claimed by
any other broker or other agent with respect to this Amendment or the
negotiation thereof arising out of any acts of Landlord or Tenant, as
applicable.


11. Miscellaneous. This Amendment shall be binding upon and  inure to the
benefit of Land lord, Tenant and their respective legal representatives,
successors and permitted assigns. This Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which shall
be deemed one and the same instrument. Time is of the essence.  This Amendment 
shall be subject to, governed by, and construed pursuant to the laws of the
State of Georgia .


12. Ratification. Except as herein expressly modified by this Amendment, each
and every term, condition, warranty and provision of the Lease remains in full
force and effect, and such are hereby ratified, confirmed and approved by the
parties to this Amendment.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK] [SIGNATURES BEGIN ON FOLLOWING PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment under seal as of
the day and year first above written.






TENANT:


HAVERTY FURNITURE COMPANIES, INC.,
A Maryland corporation


By: /s/ Rawson Haverty, Jr.
Name: Rawson Haverty Jr.
Title: SVP, Real Estate & Development






LANDLORD:


1090 BROADWAY AVENUE DISTRIBUTION INVESTORS LLC,
a Delaware limited liability company


By: TPF Equity REIT Operating Partnership LP, its sole member


By: TPF Equity REIT Operating Partnership GP LLC, its general partner


By: /s/ Brent Hall
Name:  Brent Hall
Title:  Executive Director

 

--------------------------------------------------------------------------------

Schedule 1

 Replacement List



1090 Broadway Ave ( HAVERTY ) Equipment Inspection Report
Trane+C48+A2:Y3+A2:A2:Y40
Mechanical operation
Make
RTU #/     Heater #
Model Number
Serial Number
Filter size
QNTY
Belt size
QNTY
TON & Size
 MFD
VOLT & Phase
Refrigerant & Fuel Type
Condition             (good/fair/
poor)
1090 Broadway Ave
RTU-Gas
Trane
#1
YSC090A4RLA0FF000A1D00200D
206101332L
16x25x2
4
AX32
1
7.5
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#4
YCD240B4L0HA
203101105D
20x25x2        20x20x2
4              2
BX75
1
20
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#7
YSC102A4RLA0EF000A1000200D
20610303L
20x25x2
4
AX35
1
8.5
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#9
YSC060A4RHA0HF20
2061393L
20x30x1
2
AX26
1
5
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#22
YSC090A4R6A0HF000A1000200
21100564L
16x25x2
4
AX35
1
7.5
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#24
YSC090A4R6A0HF000A1000200
211100576L
16x25x2
4
AX35
1
7.5
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#25
YSC090A4R6A0HF000A1000200
211100599L
16x25x2
4
AX35
1
7.5
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#27
YSC090A4R6A0HF000A1000200
211100557L
16x25x2
4
AX35
1
7.5
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#30
YSC090A4RLA0HF000A1000200
211100584L
20x25x2
4
AX32
1
7.5
2002
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#36
YSC090A4RLA29F0B0A10000B0
544100338L
16x25x2
4
AX32
1
7.5
2005
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#38
YSC090A4RLA29F0B0A10000B0
544100871L
16x25x2
4
AX32
1
7.5
2005
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
RTU-Gas
Trane
#39
YSC090A4RLA29F0B0A10000B0
544100655L
16x25x2
4
AX32
1
7.5
2005
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
Heat Pump Condenser
Lennox
#3
HP26-036-5G
5805B10475
N/A
 
N/A
 
3
2005
460 V -3 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
Air Handler
Lennox
#3
NOT ABLE TO ACCESS
NOT ABLE TO ACCESS
???
????
????
????
3
2005
230 V - 1 Ph
R- 22 Refrigerant
POOR
1090 Broadway Ave
Air Handler
Trane
#4
NOT ABLE TO ACCESS
NOT ABLE TO ACCESS
???
????
????
????
2
2005
230 V - 1 Ph
R- 22 Refrigerant
POOR






--------------------------------------------------------------------------------




SCHEDULE 2 ASPHALT REPAIR




[image00004.jpg]